Citation Nr: 1827037	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  15-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A Notice of Disagreement was submitted in August 2014; a Statement of the Case was issued in December 2014; and a VA Form 9 was received in December 2014. 

In December 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran is currently diagnosed with bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, and is also diagnosed with tinnitus.

2. The Veteran was exposed to loud noise (acoustic trauma) while in service.

3. The Veteran's currently diagnosed bilateral sensorineural hearing loss and tinnitus are due to in-service noise exposure.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Applicable Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with bilateral sensorineural hearing loss. Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, where, as here, there is evidence of acoustic trauma, tinnitus is considered a "chronic disease." See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309 (a) include tinnitus as an organic disease of the nervous system).  

For this reason, the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for tinnitus. Walker, 708 F.3d 1331. 

Under 38 C.F.R. § 3.303 (b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309 (a). Walker, 708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303 (b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss." See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis 

The Veteran seeks service connection for bilateral hearing loss and tinnitus on the basis that such were the result of in-service acoustic trauma.  He has endorsed intermittent tinnitus beginning in-service, with constant tinnitus and hearing loss commencing in the 1990's.  See Board Hearing Testimony; see also September 2013 VA Audiological Examination. 

As an initial matter, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A September 2013 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 2000, 3000, and 4000 Hz in both ears.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The current disability of bilateral hearing loss is established. See 38 C.F.R. § 3.385.  The report from the September 2013 VA audiometric examination likewise reflects a diagnosis of tinnitus.

Next, with respect to in-service disease or injury, service treatment records do not show a hearing loss disability for either ear pursuant to 38 C.F.R. § 3.385, nor do they reflect complaints, treatment, or diagnoses of hearing loss or tinnitus.  Nevertheless, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in-service.  At the December 2017 Board hearing, and elsewhere throughout the record, the Veteran credibly testified to being exposed to loud noise while working on a demolition team which involved the use of dynamite/blasting, heavy equipment, power tools, rock drills, and bull dozers.  He also reported being exposed to aircraft noise during the first year of his active duty service.  The Veteran is competent to report that he was exposed to ceratin acoustic traumas in-service.  Further, his DD Form 214 reflects that his military occupational specialty was that of "construction occupations."  Loud noise exposure is thus consistent with the facts and circumstances of the Veteran's service.  As such, an in-service injury in the form of acoustic trauma has been demonstrated in this case.  

The remaining question for consideration here is whether the Veteran's currently diagnosed bilateral sensorineural hearing loss and tinnitus are related to in-service noise exposure.  On this issue, the record contains two medical opinions.  

The September 2013 VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not the result of military noise exposure.  The examiner reasoned that there had been no complaints of hearing loss or tinnitus during service and that hearing levels were normal at separation.  No other rationale was provided.  As the September 2013 opinion is based almost exclusively on the lack of in-service findings/diagnosis of hearing loss and tinnitus, the Board finds it to be of no probative value. See Dalton v. Peake, 21 Vet. App. 23 (2007); see also Prejean v. West, 13 Vet. App. 444, 448 (2000).

In December 2017, the Veteran's private physician stated that he was familiar with the Veteran's medical history and reported noise exposure in the Navy, and opined that his current bilateral hearing loss and tinnitus were at least as likely as not the result of acoustic trauma associated with his Navy service.  The Board finds the private opinion to be highly probative as to the issue of nexus as it was provided by a physician who was familiar with the Veteran's medical history and who considered the Veteran's statements as to onset.  In short, the December 2017 opinion is the only probative medical "nexus" opinion of record and it unequically supports the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

In summary, the Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus, and during service the Veteran was exposed to loud noise (acoustic trauma).  A private physician has opined that the Veteran's currently diagnosed bilateral sensorineural hearing loss and tinnitus are due to the in-service loud noise exposure; there are no probative medical opinions of record to the contrary.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the bilateral sensorineural hearing loss and tinnitus were incurred in active service. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis as other theories of service connection have been rendered moot, leaving no question of law or fact to decide. See 38 U.S.C. § 7104 (2012).

ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


